                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

M.B. by his next friend Ericka              )
Eggemeyer, et al.,                          )
                                            )
                        Plaintiffs,         )
                                            )
        v.                                  )       Case No. 2:17-cv-04102-NKL
                                            )
Jennifer Tidball, et al.,                   )
                                            )
                        Defendants.         )


ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT,
         SETTING HEARING, AND DIRECTING CLASS NOTICE

        This matter comes before the Court on the parties’ Joint Motion for Preliminary Approval

of Class Action Settlement and Suggestions in Support (the “Joint Motion”). The parties request

the Court’s preliminary approval of a settlement agreement to this class action (the “Settlement

Agreement”) reached between Defendants and the Class certified by the Court of children in the

custody of the Children’s Division (“CD”) of the Missouri Department of Social Services (“DSS”).

In their Joint Motion, the parties move the Court to (a) preliminarily approve the Settlement

Agreement; (b) authorize and approve the form and manner of a Notice of Proposed Class Action

Settlement to be sent to Class members; (c) set the deadline for written submissions by persons

who are Class members, or legal representatives of Class members, who wish to be heard in favor

of or in objection to the Settlement Agreement; and (d) set the date for a fairness hearing in

accordance with Rule 23(e).




          Case 2:17-cv-04102-NKL Document 282 Filed 07/15/19 Page 1 of 6
       The Court has preliminarily reviewed and evaluated the proposed Settlement Agreement

and finds that it falls within the range of possible approval. Accordingly, the Joint Motion is

GRANTED and the Court orders as follows:

   1. Preliminary Approval of the Parties’ Settlement Agreement

       Taking into account the applicable standard, the Court finds that the Settlement Agreement

is worthy of the Class’s consideration. It falls within the range of possible approval, as required

by Rule 23. The Court therefore grants preliminary approval of the Settlement Agreement;

approves the Notice of Proposed Class Action Settlement, a copy of which is attached to this order,

and orders that the Notice be directed to Class members and their legal representatives; and orders

a hearing to be scheduled, as provided below, to ascertain whether the proposed Settlement

Agreement meets the standards required for final approval under Rule 23(e).

   2. Hearing

       A hearing shall be held in Courtroom 8B at the Charles Evans Whittaker U.S. Courthouse,

400 East 9th Street, Kansas City, Missouri 64106 at 9:00 A.M. on November 20, 2019, to consider

whether the proposed Settlement Agreement is fair, reasonable, and adequate and should receive

the Court’s final approval pursuant to Rule 23(e).

   a. Objections, support, or comments by Class members, or their legal representatives,

       regarding the proposed Settlement Agreement will be considered if submitted by U.S. Mail

       or email on or before October 23, 2019 to either:

           i. Children’s Rights, Attn: Samantha Bartosz, 88 Pine Street, Suite 800, New York,

               NY 10005, sbartosz@childrensrights.org; or

           ii. St. Louis University Legal Clinic, Attn: Professor John Ammann, 100 North Tucker,

               Suite 704, St. Louis, MO 63101, john.ammann@slu.edu



                                                2

         Case 2:17-cv-04102-NKL Document 282 Filed 07/15/19 Page 2 of 6
   b. Class members, or their legal representatives, who wish to be heard orally in support of or

       in opposition to the proposed Settlement Agreement at the hearing must submit with their

       objections, support, or comments, as described in Paragraph (a) above, a written

       notification of their desire to appear personally and briefly indicate (if in opposition to the

       settlement) the nature of the opposition on or before October 23, 2019.

   c. Counsel for the Class will provide counsel for Defendants any objections, support, or

       comments received from Class members, their legal representatives, or any other person,

       entity, or interested party regarding the proposed Settlement Agreement and any

       information received in relation to Paragraph (b) within five days of receipt.

   d. Counsel for the Class and for Defendants shall be prepared at the hearing to respond to

       objections filed by Class members, or their legal representatives, and to provide other

       information, as appropriate, bearing on why the Settlement Agreement should be approved.

   3. Notice to Class Members

       The Notice of Proposed Class Action Settlement in M.B., et al. v. Tidball, et al., attached

hereto as Exhibit A (the “Notice”), is approved. Nothing in this order requires Defendants to

respond or provide legal advice to any member of the Class, any guardian ad litem or advocate, or

any other person or entity in connection with the Settlement Agreement. Defendants may refer any

outside inquiries or questions about the Settlement Agreement to Class counsel or a Class

member’s guardian ad litem.

       On or before August 21, 2019, Defendants shall, at their sole expense, take the following

steps to notify Class members and their legal representatives of the proposed Settlement

Agreement, as follows:




                                                 3

         Case 2:17-cv-04102-NKL Document 282 Filed 07/15/19 Page 3 of 6
a. Defendants shall prominently post a copy of this order and the Notice on the DSS/CD

   website and maintain that posting on the website until October 23, 2019.

b. Defendants shall transmit a copy of the Notice, and may transmit one or more

   accompanying letters signed by an authorized representative of DSS or CD (where

   appropriate, Defendants may request in any letter that recipients share information with

   Class members in their care, leaving it to recipients to determine what communications are

   warranted in light of a child’s age, a child’s development, or other circumstances) to the

   persons and locations listed below.

      i. Defendants will email to the case management staff of CD a copy of the Notice,

          along with a link to the Settlement Agreement.

      ii. Defendants will post the Notice in the CD main office, CD regional offices, and

          each county office in a conspicuous place.

      iii. Defendants will send via email (or U.S. Mail if only a mailing address is available)

          the Notice and any accompanying letter to the Missouri Office of State Court

          Administrator.

      iv. Defendants will send via email (or U.S. Mail, if only a mailing address is available)

          the Notice and any accompanying letter to each contractor providing Foster Care

          Case Management services to Class members.

      v. Defendants will send via email (or U.S. Mail, if only a mailing address is available)

          the Notice and any accompanying letter to the last known email (or mailing) address

          for the parent(s) of a child for whom their parental rights have not been terminated

          and to the last known email (or mailing) address of any relative placement of any




                                            4

    Case 2:17-cv-04102-NKL Document 282 Filed 07/15/19 Page 4 of 6
           Class member. For purposes of this order, the last known e-mail address or mailing

           address refers to the address in the records of CD.

       vi. Defendants will send via email (or U.S. Mail, if only a mailing address is available)

           the Notice and any accompanying letter to the current email (or mailing) address of

           record of all placement providers (including, at a minimum, foster, pre-adoptive,

           and relative caregivers) for children in CD custody.

       vii. Defendants will send via email (or U.S. Mail, if only a mailing address is available)

           the Notice and any accompanying letter to the current email (or mailing) address of

           record of all children in an independent living arrangement or currently enrolled in

           the Transitional Living Program.

c. As to the following, Defendants will send via email (or U.S. Mail, if only a mailing address

   is available) the Notice, ask that the Notice be disseminated to staff and posted in locations

   most likely to be seen by Class Members and/or their legal representatives, and ask that the

   information remain posted until October 23, 2019:

       i. The Presiding Judge of each Missouri Circuit Court, or if the Circuit has a Family

           or Juvenile Court, the Presiding Judge of the Juvenile or Family Court;

       ii. The office of the Chief Juvenile Officer for each Missouri judicial circuit;

       iii. To each congregate care placement, group home, residential counseling center,

           residential treatment center, and child placing agency utilized by Defendants;

       iv. The office of Missouri guardians ad litem, if a formal office exists in a particular

           judicial circuit;

       v. The office of Missouri Court Appointed Special Advocates, if a formal office exists

           in a particular judicial circuit; and



                                               5

     Case 2:17-cv-04102-NKL Document 282 Filed 07/15/19 Page 5 of 6
           vi. The Missouri Bar Association.

   d. Counsel for the Class will submit to the Court all written submissions received from Class

       members, their legal representatives, or other interested parties, and any written responses

       to such submissions, on or before November 6, 2019.

   e. Defendants will file with the Court, on or before August 28, 2019, an affidavit certifying

       compliance with the notice requirements of this order.



   IT IS SO ORDERED:


                                             s/ Nanette K. Laughrey
                                             NANETTE K. LAUGHREY
                                             United States District Judge

Dated: July 15, 2018
Jefferson City, Missouri




                                                6

         Case 2:17-cv-04102-NKL Document 282 Filed 07/15/19 Page 6 of 6
